Exhibit 10.2

Gregory H. Sachs
1890 Robinwood Lane
Riverwoods, Illinois 60015

Sachs Capital Management LLC
Spensyd Asset Management LLLP
c/o Redleaf Management Company, LLC
8750 W. Bryn Mawr, Suite 620E
Chicago, Illinois 60631

December 17, 2007

Re:   Termination of Employment and Waiver of Put Rights

Gentlemen:

     Reference is made to (i) the Employment Agreement, dated as of June 26,
2004 (as amended, supplemented or otherwise modified from time to time, the
“Employment Agreement”), among Deerfield & Company LLC, an Illinois limited
liability company (“D&C”), Deerfield Capital Management LLC, a Delaware limited
liability company and a wholly owned subsidiary of D&C (“Deerfield”), and
Gregory H. Sachs (“Sachs”), (ii) the Fourth Amended and Restated Operating
Agreement of D&C, dated as of June 26, 2004 (as amended, supplemented or
otherwise modified from time to time, the “Operating Agreement”) and (iii) the
Agreement and Plan of Merger, dated as of the date hereof (as amended,
supplemented or otherwise modified from time to time, the “Merger Agreement”),
by and among Deerfield Triarc Capital Corp., a Maryland corporation (“DFR”), DFR
Merger Company, LLC, an Illinois limited liability company and a wholly owned
subsidiary of DFR (“Merger Sub”), D&C and Triarc Companies, Inc., a Delaware
corporation (“Triarc”), for the purposes set forth therein (in such capacity,
the “Sellers’ Representative”). Pursuant to the Merger Agreement, Merger Sub
will merge with and into D&C and, as a result of such merger, the members of D&C
will be entitled to receive, shares of preferred stock of DFR that will be
exchanged into shares of common stock of DFR upon receipt of necessary DFR
stockholder approvals, and promissory notes of DFR (such merger, the “Merger”).

     This letter agreement (the “Agreement”) reflects certain arrangements
between you and your affiliates, Sachs Capital Management LLC (“SCM”) and
Spensyd Asset Management LLLP (“Spensyd”), on the one hand, and D&C, Deerfield,
Triarc and DFR, on the other hand, regarding, among other things, the
termination of the Employment Agreement and the cessation of your employment
thereunder, the waiver of your Put Rights under the Operating Agreement, the
termination of certain of your obligations under the Operating Agreement and the
treatment of certain other matters, in each case subject to and only upon the
consummation of the Merger pursuant to the Merger Agreement. Capitalized terms
not otherwise defined herein shall have the meanings given such terms in the
Employment Agreement (which meanings shall remain


--------------------------------------------------------------------------------




2

incorporated herein by reference notwithstanding the termination of the
Employment Agreement pursuant to paragraph 2 below). In addition, all references
in this Agreement to “you” (including in its possessive form) shall be deemed to
be references to Sachs.

     1. Your services as a director and as an officer and employee of the
Deerfield Companies and each of their subsidiaries shall cease subject to, and
be effective immediately upon, the consummation of the Merger. The foregoing did
not (and does not) apply to, or affect, your position as a member of the Board
of Directors of DFR. The date on which your services so terminate is referred to
herein as the “Termination Date”.

     2. The Employment Agreement shall terminate simultaneously with the
termination of your services on the Termination Date and have no further legal
effect and you shall have no further liability or obligations thereunder,
including without limitation any liability or obligations under Sections 5 and 6
of the Employment Agreement; provided, however, that each of Sachs, SCM and
Spensyd shall enter into on the Termination Date a non-solicit and non-hire
agreement in a form substantially the same as that set forth in Annex I hereto.
Prior to the Termination Date, the terms of the Employment Agreement continue in
full force and effect and shall govern the rights and obligations of the parties
thereto.

     3. The parties acknowledge that your resignation from employment with the
Deerfield Companies shall be treated as a termination by the Deerfield Companies
without Cause (other than by reason of Employee’s death or Disability) pursuant
to Section 3(a)(ii) of the Employment Agreement and shall become effective as of
the Termination Date. The date of the Notice of Termination shall be deemed to
be the Termination Date. Notwithstanding anything to the contrary contained in
the Employment Agreement, you will be entitled to receive (a) a Severance
Benefit in an amount equal to the Base Salary you would have received had you
remained employed with the Deerfield Companies from the Termination Date until
July 22, 2009 and (b) a bonus in an amount equal to (i) 8% of the sum of (x)
EBITDA from the first day of the D&C fiscal year in which the Termination Date
occurs through the last day of the month in which the Termination Date occurs
and (y) $12,500,000 (the “Pro Rata Bonus”); provided that in the event the
Termination Date occurs after December 31, 2007, you shall also be entitled to
receive your Annual Bonus and Additional Bonus for the year ended December 31,
2007 as calculated and paid in accordance with the Employment Agreement in
addition to the Pro Rata Bonus. The Severance Benefit and the Pro Rata Bonus,
plus interest thereon, shall each be payable to you on the first business day
following the six-month anniversary of the Termination Date (the parties
acknowledging that such six-month delay is being implemented to comply with
Section 409A of the Internal Revenue Code of 1986, as amended). The interest on
the Severance Benefit shall accrue at a rate of six-month LIBOR per annum, as
appearing in the Wall Street Journal “Money Rates” on the Termination Date, from
and including the Termination Date to (but excluding) the payment date, and the
interest on the Pro Rata Bonus shall accrue at a rate of six-month LIBOR per
annum, as appearing in the Wall Street Journal “Money Rates” on the 75th day
following the end of the month in which the Termination Date occurs (the “75th
Day”), from and including the 75th Day to (but excluding) the payment date. The
Annual Bonus and Additional Bonus, if any, shall be paid on or prior to


--------------------------------------------------------------------------------




3

February 28, 2008. Effective as of the Termination Date, you shall have no
further rights to any compensation (including any Base Salary, Annual Bonus or
Additional Bonus) or other benefits, including those benefits set forth in
Section 2(c) through (h) under the Employment Agreement (other than your right
to receive the Severance Benefit (including Pro Rata Bonus) described above, any
earned but unpaid Base Salary through the Termination Date, any Annual Bonus and
Additional Bonus earned in respect of the fiscal year ended December 31, 2007
(but only if the Termination Date does not occur on or prior to December 31,
2007, it being acknowledged and agreed that you shall in no event be entitled to
any payment of such Annual Bonus or Additional Bonus under this Agreement to the
extent you have received any payment of such Annual Bonus or Additional Bonus
under the Employment Agreement), your right to receive reimbursement for
business expenses incurred through the Termination Date pursuant to Section 2(c)
of the Employment Agreement, your right to elect to receive COBRA continuation
coverage, other vested benefits pursuant to the applicable plans and as
otherwise specifically provided in this Agreement) under the Employment
Agreement, and you shall not participate in any severance plan, policy or
program of the Deerfield Companies. The right to and payment of the Severance
Benefit, the Pro Rata Bonus and, if applicable, Annual Bonus and Additional
Bonus shall be unconditional and absolute and shall be made without setoff,
recoupment, counterclaim or any other defense of payment.

     4. (a) On the Termination Date, you shall have the option, but shall not be
required to, purchase at its fair market value of $1,000, the computer equipment
listed on Annex II.

          (b) D&C agrees to provide (i) for a period of not less than twelve
(12) months following the Termination Date, your continued use of your D&C email
address and phone number and to ensure that during the first six (6) months of
such period (x) all emails are forwarded to an email address that you will
provide to D&C prior to the Termination Date and (y) an automated response is
provided on each of your D&C email and your phone number indicating your new
email address and your new phone number (such number to be provided by you to
D&C prior to the Termination Date), (ii) you with permanent use of, or transfer
directly to you on or before the Termination Date, the cell phone number that
you currently use in connection with your employment with the Deerfield
Companies and you shall be responsible for all charges and costs in connection
therewith relating to periods following the Termination Date.

          (c) From the Termination Date through and including February 29, 2008
(the “Covered Period”), the Deerfield Companies shall use reasonable efforts to
provide you, at the Deerfield Companies’ expense, with (i) access to your
current office in the Deerfield Companies’ premises (the “Office”) and (ii) the
services of your current administrative assistant (the “Assistant”). During the
Covered Period, the Deerfield Companies shall pay the Assistant the same salary
and bonus, and provide the Assistant with the same benefits, such Person
received or was entitled to immediately prior to the Termination Date; provided,
that on the final day of the Covered Period, the Deerfield Companies shall pay
to the Assistant, to the extent not previously paid, in respect of the bonus for
the year ended December 31, 2007, an amount equal to the amount of the

--------------------------------------------------------------------------------




4

bonus the Assistant was paid for the year ended December 31, 2006, assuming such
individual was not (i) terminated for “Cause” (as customarily determined by the
Deerfield Companies for such purposes in the ordinary course of business) and
(ii) did not resign as an employee of the Deerfield Companies prior to December
31, 2007.

     5. The Deerfield Companies and Triarc will use commercially reasonable
efforts to transfer to you effective on or promptly after the Termination Date,
the key man life insurance policies insuring you, that they own, that are listed
on Annex III, to the extent permitted by such policies and without any
obligation to incur any out-of-pocket costs to effect such transfer; provided
that Sachs may at his election pay any such out-of-pocket expenses in order to
permit such transfer.

     6. (a) Each of SCM and Spensyd hereby agree that, until the earlier of (i)
the consummation of the Merger, (ii) the termination of the Merger Agreement in
accordance with its terms or (iii) December 31, 2007, it shall not Transfer (as
defined in the Operating Agreement) any Membership Interests (as defined in the
Operating Agreement) it owns except pursuant to the Merger or to a Permitted
Transferee (as defined in the Operating Agreement). The parties hereto
acknowledge and agree that each of SCM and Spensyd shall be entitled to all
rights as, and subject to all obligations of, the Members for purposes of the
Operating Agreement and the Merger Agreement, in each case, to the extent of its
Membership Interests (as defined in the Operating Agreement); provided, however,
that neither SCM nor Spensyd shall have any obligations under the Merger
Agreement with respect to any indemnification provisions contained therein
(other than in Section 9.3 thereof in accordance with the terms contained in
Section 9.3 thereof). Notwithstanding the foregoing, nothing in this paragraph 6
is intended to, or shall confer to SCM or Spensyd, any third party beneficiary
or other rights or other remedies under the Merger Agreement, except as
expressly set forth therein.

          (b) At the closing contemplated by the Merger Agreement, each of the
parties hereto shall, and shall cause its controlled affiliates to, enter into
the applicable Note Documents (as defined in the Merger Agreement) to which such
party is contemplated to be a party.

     7. Each of SCM and Spensyd hereby agree that until the earlier of (i) the
consummation of the Merger, (ii) the termination of the Merger Agreement in
accordance with its terms or (iii) December 31, 2007, it will refrain from
exercising any and all rights it may have under Section 9.11 of the Operating
Agreement. In addition, you hereby agree that until the earlier of (i) the
consummation of the Merger, (ii) the termination of the Merger Agreement in
accordance with its terms or (iii) December 31, 2007, you will refrain from
objecting to any determination made by you and the other directors of D&C under
Section 9.13 of the Operating Agreement in respect of the transactions
contemplated by the Merger Agreement, except as may otherwise be required by
law, and you will also refrain from requesting any fairness opinion under
Section 7.7 of the Operating Agreement in connection with the transactions
contemplated by the Merger Agreement and related agreements. The parties hereto
acknowledge and agree that from and after the Termination Date, neither SCM,
Spensyd, Sachs nor any of


--------------------------------------------------------------------------------




5

their affiliates shall have any further duties or obligations under Sections
11.1 and 11.2 of the Operating Agreement.

     8. (a) You, on your own behalf and on behalf of your affiliates,
descendants, dependents, heirs, executors and administrators and permitted
assigns, past and present (collectively, the “Sachs Releasees”), in
consideration for the amounts payable and benefits to be provided to you under
paragraphs 3, 4, 5 and 6 above, do hereby covenant not to sue or pursue any
litigation (or file any charge or, except as may be required by applicable law,
otherwise correspond with any Federal, state or local administrative agency),
arbitration or other proceeding against, and waive, release, acquit and forever
discharge, to the fullest extent permitted by law, the Deerfield Companies,
Triarc and their respective assigns, affiliates, subsidiaries, parents,
predecessors and successors, and the past and present shareholders, employees,
officers, directors, partners, members, managers, representatives and agents or
any of them, and each of their affiliates, successors and assigns, but not
including DFR and its subsidiaries (collectively, the “Company Group”), of, from
and against any and all claims, demands, damages, rights, judgments, debts,
dues, defenses, actions, suits, charges or causes of action whatsoever, of any
and every kind, nature and description (other than for fraud or willful
misconduct), whether known or unknown, accrued or not accrued, in law or in
equity, that you ever had, now have or shall or may have or assert as of the
date of this Agreement relating to or arising out of events or circumstances
occurring on or before the date hereof against any member of the Company Group,
including, without limiting the generality of the foregoing, any claims,
demands, damages, rights, judgments, debts, dues, defenses, actions, suits,
charges or causes of action arising out of or related to your employment or
termination of employment, or any term or condition of that employment, or that
arise out of or relate in any way to any Federal, state or local statutory and
common laws, including but not limited to the Age Discrimination in Employment
Act of 1967 (“ADEA,” a law that prohibits discrimination on the basis of age),
the Older Workers Benefit Protection Act, the National Labor Relations Act, the
Civil Rights Act of 1991, the Americans With Disabilities Act of 1990, Title VII
of the Civil Rights Act of 1964, the Employee Retirement Income Security Act of
1974, the Family and Medical Leave Act, the Sarbanes-Oxley Act of 2002, all as
amended, and any other Federal, state and local laws relating to discrimination
on the basis of age, sex or other protected class, all claims under Federal,
state or local laws for express or implied breach of contract, wrongful
discharge, defamation, intentional infliction of emotional distress, and any
related claims for attorneys’ fees and costs; provided, that you do not waive,
release, acquit or discharge any rights to indemnification that you may have
under the articles of organization, the operating agreement, charter, bylaws or
equivalent governing documents of the Deerfield Companies, Triarc or their
respective subsidiaries or affiliates, the laws of the State of Illinois or
Delaware or any other state of which such subsidiary or affiliate is a
domiciliary, or any indemnification agreement between you and the Deerfield
Companies or between you and Triarc, or any rights to insurance coverage under
any directors’ and officers’ personal liability insurance or fiduciary insurance
policy; provided further, that the foregoing covenant, waiver, release,
acquittal and discharge shall not apply to any claims any Sachs Releasee may
have to enforce this Agreement, the Merger Agreement and related agreements or
the surviving provisions of the Operating Agreement to the extent they relate to
periods from and after the date


--------------------------------------------------------------------------------




6

hereof. You further agree that this Agreement may be pleaded as a full defense
to any action, suit, arbitration or other proceeding covered by the terms hereof
which is or may be initiated, prosecuted or maintained by you, your heirs or
assigns. Notwithstanding the foregoing, you understand and confirm that you are
executing this Agreement voluntarily and knowingly, and this Agreement shall not
affect your right to claim otherwise under the ADEA. In addition, you shall not
be precluded by this Agreement from filing a charge with any relevant Federal,
State or local administrative agency, but you agree not to participate in any
such administrative proceeding (other than any proceeding brought by the Equal
Employment Opportunity Commission), and agree to waive your rights with respect
to any monetary or other financial relief arising from any such administrative
proceeding.

          (b) The Deerfield Companies, each on their own behalf and on behalf of
each member of the Company Group (excluding the Triarc Parties, as hereinafter
defined), does hereby covenant not to sue or pursue any litigation (or file any
charge or, except as may be required by applicable law, otherwise correspond
with any Federal, state or local administrative agency), arbitration or other
proceeding against, and waive, release, acquit and forever discharge, to the
fullest extent permitted by law, each Sachs Releasee and any of their respective
representatives, agents and affiliates of, from and against any and all claims,
demands, damages, rights, judgments, debts, dues, defenses, actions, suits,
charges or causes of action whatsoever, of any and every kind, nature and
description (other than for fraud or willful misconduct), whether known or
unknown, accrued or not accrued, in law or in equity, that any member of the
Company Group ever had, now has or shall or may have or assert as of the date of
this Agreement against any of the Sachs Releasees and any of their respective
representatives, agents and affiliates, including, without limiting the
generality of the foregoing, any and all claims, demands, damages, rights,
judgments, debts, dues, defenses, actions, suits, charges or causes of action
arising out of or in any way connected with any transaction, occurrence, act or
omission arising out of or related to your employment by the Deerfield Companies
or any of their respective subsidiaries or the termination of that employment;
provided, that the foregoing covenant, waiver, release, acquittal and discharge
shall not apply to any claims any member of the Company Group may have to
enforce this Agreement, the Merger Agreement and related agreements or the
surviving provisions of the Operating Agreement to the extent they relate to
periods from and after the date hereof.

          (c) Triarc, on its own behalf and on behalf of its assigns, affiliates
(excluding the Deerfield Companies and DFR and its subsidiaries), subsidiaries
(excluding the Deerfield Companies), parents, predecessors and successors, and
the past and present shareholders, employees, officers, directors, partners,
members, managers, representatives and agents of any of them, and each of their
affiliates, successors and assigns (collectively, the “Triarc Parties”), does
hereby covenant not to sue or pursue any litigation (or file any charge or,
except as may be required by applicable law, otherwise correspond with any
Federal, state or local administrative agency), arbitration or other proceeding
against, and waive, release, acquit and forever discharge, to the fullest extent
permitted by law, each Sachs Releasee of, from and against any and all claims,
demands, damages, rights, judgments, debts, dues, defenses, actions, suits,
charges or causes of action whatsoever, of any and every kind, nature and
description (other than for fraud or

--------------------------------------------------------------------------------




7

willful misconduct), whether known or unknown, accrued or not accrued, in law or
in equity, that any Triarc Party ever had, now has or shall or may have or
assert as of the date of this Agreement against any of the Sachs Releasees and
any of their respective representatives, agents and affiliates; provided, that
the foregoing covenant, waiver, release, acquittal and discharge shall not apply
to any claims any Triarc Party may have to enforce this Agreement, the Merger
Agreement and related agreements or the surviving provisions of the Operating
Agreement to the extent they relate to periods from and after the date hereof.

          (d) In consideration for the amounts payable and benefits to be
provided to you under paragraphs 3, 4, 5 and 6 above, you agree to cooperate, to
the extent reasonable, with the members of the Company Group in connection with
all arbitrations, mediations or litigations relating to the activities of the
Deerfield Companies and Triarc and their respective affiliates during the period
of your employment with the Deerfield Companies including, without limitation,
being available, to the extent possible at a time reasonably convenient to you
and that does not conflict with the needs or requirements of your then-current
third-party employer, to take depositions and to be a witness at trial, help in
the preparation of any legal documentation and providing affidavits and any
advice or support that the Deerfield Companies, Triarc or any affiliate thereof
may reasonably request of you in connection with such claims. The Company Group
shall promptly reimburse you for your actual and reasonable travel or other
reasonable out-of-pocket expenses that you may incur in cooperating with the
members of the Company Group pursuant to this paragraph 8(d). You agree that as
part of the consideration for this Agreement, you shall not, whether in writing
or orally, malign, denigrate or disparage any member of the Company Group, or
otherwise publish (whether in writing or orally) statements that tend to portray
any member of the Company Group in an unfavorable light; provided that nothing
herein shall or shall be deemed to prevent or impair you from testifying
truthfully in any legal or administrative proceeding in which such testimony is
compelled or requested, or from otherwise making truthful statements when
required by law, subpoena, court order, or the like. The Deerfield Companies and
Triarc shall not, and shall instruct or authorize the officers and directors of
the Deerfield Companies and Triarc, as the case may be, and their respective
affiliates not to, whether in writing or orally, malign, denigrate or disparage
you with respect to any of your past or present activities, or otherwise publish
(whether in writing or orally) statements that tend to portray you in an
unfavorable light; provided that nothing herein shall or shall be deemed to
prevent or impair the officers and directors of the Deerfield Companies, Triarc
or their respective affiliates from testifying truthfully in any legal or
administrative proceeding in which such testimony is compelled or requested, or
from otherwise making truthful statements when required by law, subpoena, court
order, or the like.

          (e) In furtherance of the agreements set forth above, each party
hereby expressly waives and relinquishes any and all rights under any applicable
statute, doctrine or principle of law restricting the right to release claims
which such party does not know or suspect to exist at the time of executing a
release, which claims, if known, may have materially affected such party’s
decision to give such a release. In connection with such waiver and
relinquishment, each party hereby acknowledges that such party is


--------------------------------------------------------------------------------




8

aware that such party may hereafter discover claims presently unknown or
unsuspected, or facts in addition to or different from those which such party
now knows or believes to be true, with respect to the matters released herein.
Nevertheless, it is each party’s intention to fully, finally and forever release
all such matters, and all claims relating thereto which now exist, may exist or
theretofore have existed, as specifically provided herein. Each party hereby
acknowledges and agrees that this waiver shall be an essential and material term
of the release contained above. Nothing in this paragraph is intended to expand
the scope of the release as specified herein.

          (f) You acknowledge that you have been advised that you have
twenty-one (21) days from the date of receipt of this Agreement to consider all
the provisions of this paragraph 8 and you do hereby knowingly and voluntarily
waive said given twenty one (21) day period. YOU FURTHER ACKNOWLEDGE THAT YOU
HAVE READ THIS PARAGRAPH 8 CAREFULLY, HAVE BEEN ADVISED BY D&C TO, AND HAVE IN
FACT, CONSULTED AN ATTORNEY, AND FULLY UNDERSTAND THAT BY SIGNING BELOW YOU ARE
GIVING UP CERTAIN RIGHTS WHICH YOU MAY HAVE TO SUE OR ASSERT A CLAIM AGAINST ANY
MEMBER OF THE COMPANY GROUP, AS DESCRIBED IN THIS PARAGRAPH 8. YOU ACKNOWLEDGE
THAT YOU HAVE NOT BEEN FORCED OR PRESSURED IN ANY MANNER WHATSOEVER TO SIGN THIS
AGREEMENT, AND YOU AGREE TO ALL OF ITS TERMS (INCLUDING WITHOUT LIMITATION ITS
COVENANT NOT TO SUE AND WAIVER AND RELEASE) VOLUNTARILY AND KNOWINGLY. You
hereby acknowledge and understand that you shall have seven (7) days from the
date of execution of this Agreement to revoke the release given in this
paragraph 8 solely with respect to any and all claims arising under the ADEA
(such release, the “ADEA Claims Release”). In order to revoke the ADEA Claims
Release, you must deliver to the General Counsel of D&C written notice stating
that you are revoking the ADEA Claims Release. For the avoidance of doubt, you
shall have no right to revoke any release given in this paragraph 8 other than
the ADEA Claims Release.

          (g) The releases given in this paragraph 8 shall become effective on
the Termination Date, subject to your right to revoke solely the ADEA Claims
Release in accordance with paragraph 8(f).

     9. For a period of two (2) years after the Termination Date, you agree not
to disclose to anyone any Confidential Information (as defined below) except (i)
with the prior written consent of D&C, (ii) to any person (individual or entity)
with whom you are employed or to which you provide consulting or other services
or in which you directly or indirectly own a greater than 5% equity interest (or
any affiliate of such entity) (an “Equity Entity”) or any director, manager,
officer, employee, partner, member, shareholder, advisor or representative of
any of the foregoing, excluding partners, members or shareholders of any of the
foregoing that is a public company in their capacity as such (provided, that any
such recipient is advised of the confidential nature of such Confidential
Information) or (iii) as otherwise required by law, regulation or legal process
or by any regulatory or self-regulatory organization having jurisdiction. For
purposes of this Agreement, “Confidential Information” means any information
(whether


--------------------------------------------------------------------------------




9

in written form, in electronic form or provided orally) which is proprietary to
and maintained as confidential by D&C, Deerfield and their respective
subsidiaries concerning the business, affairs, operations, strategies, policies,
procedures, organizational and personnel matters related to D&C, Deerfield and
their respective subsidiaries, including any of their past or present business
strategies and plans; trading methods, systems or techniques; investment,
financing or capital-raising strategies and practices; financing sources;
financial or capital market intermediaries; operational methods, policies and
procedures; past, present or prospective clients; compensation and investment
arrangements; terms of agreements; financial structure, financial position,
financial results or other financial affairs; actual or proposed transactions or
investments; investment results; computer programs; or other confidential and
proprietary information related to the business of D&C, Deerfield and their
respective subsidiaries or to D&C’s members, existing or prospective clients or
investors or other third parties. Notwithstanding the generality of the
foregoing, Confidential Information shall not include any information that has
otherwise been disclosed to the public not in violation of this Agreement.
Notwithstanding anything to the contrary set forth in this paragraph 9, nothing
in this paragraph 9 is intended to, and shall not be construed or interpreted
to, restrict your ability to be employed by or associated with, or own an equity
interest in, any entity that is engaged in the investment advisory business or
any other business whether or not such entity is a competitor of D&C, Deerfield
or any of their respective subsidiaries (or to utilize the Confidential
Information in connection therewith) or otherwise compete directly or indirectly
with D&C, Deerfield or any of their respective subsidiaries.

     10. (a) The terms of this Agreement (and the Annexes referenced herein)
constitute the entire agreement between you, on the one hand, and D&C and
Deerfield, on the other hand, regarding the cessation of your employment, the
termination of the Employment Agreement and the other matters referred to herein
and may not be altered or modified other than in a writing signed by each of the
parties hereto. This Agreement supersedes all prior arrangements,
communications, commitments or obligations between the parties hereto regarding
the subject matter herein.

          (b) This Agreement shall be governed by and construed in accordance
with the domestic substantive laws of Illinois (other than paragraph 8(c) and
paragraph 8(e) (to the extent applicable to the Triarc Parties), which shall be
governed by and construed in accordance with the domestic substantive laws of
Delaware), without giving effect to any choice or conflict of law provisions or
rule that would cause the application of the laws of any other jurisdiction.

          (c) This Agreement shall be binding on the parties and their
respective successors and permitted assigns. This Agreement and any rights and
obligations hereunder may not be assigned by any party without the prior written
consent of the other parties, except in connection with a sale by Triarc or the
Deerfield Companies of all or substantially all of the assets of such party in
which all of the obligations of such party hereunder are assumed by the
purchaser of such assets or pursuant to the laws of descent and distribution.
None of the provisions in this Agreement shall be for the benefit of or
enforceable by any Person other than the parties


--------------------------------------------------------------------------------




10

and their respective successors and permitted assigns, except as provided in
paragraph 8 hereof. Each Sachs Releasee (including its representatives, agents
and affiliates), Triarc Party and member of the Company Group is an intended
third party beneficiary of the provisions of paragraph 8 and shall be entitled
to enforce such provisions for the benefit of any of the Sachs Releasees, any of
the Triarc Parties and any member of the Company Group, respectively, as if such
Sachs Releasee, Triarc Party or member of the Company Group were a party to this
Agreement.

          (d) Whenever possible, each section, portion and provision of this
Agreement will be interpreted in such manner as to be effective and valid under
applicable law. If any section, portion or provision of this Agreement, however,
is held to be invalid, illegal or unenforceable in any respect under any
applicable law or rule in any jurisdiction, and a court of competent
jurisdiction or an arbitrator cannot modify such section, portion or provision
or enforce the modified section, portion or provision, such invalidity,
illegality or unenforceability will not affect any other section, portion or
provision, but this Agreement will be reformed, construed and enforced in such
jurisdiction as if such invalid, illegal or unenforceable section, portion or
provision had never been contained herein.

          (e) A waiver or consent, express or implied, of or to any breach or
default by any party in the performance by such party of such party’s
obligations to any other party under this Agreement is not a waiver or consent
of or to any other breach or default in the performance by such party of the
same or any other obligations of such party with respect to such other party. No
failure or delay on the part of any party hereto in the exercise of any right
hereunder shall impair such right or be construed to be a waiver of, or
acquiescence in, any breach of any representation, warranty or agreement herein,
nor shall any single or partial exercise of any such right preclude any other or
further exercise thereof or of any other right.

          (f) The parties agree that any breach of any of the covenants
contained in this Agreement could cause irreparable damage to the other parties
and their respective affiliates, and that such other parties and/or any of their
respective affiliates (or the successors or assigns of any of them) shall have
the right to specific performance and/or an injunction or other equitable relief
(in addition to other legal remedies) to enforce or prevent any breach
hereunder. Nothing in this Agreement shall be construed as limiting any party’s,
any of its affiliates’ or their successors’ or assigns’ protections and remedies
under any applicable statute or common law cause of action.

          (g) This Agreement may be executed in any number of counterparts with
the same effect as if all signing parties had signed the same document and shall
constitute the same instrument.

          (h) None of the parties shall assign or transfer any of their
respective rights or obligations under this Agreement, including by operation or
law, without the written consent of the other parties hereto.


--------------------------------------------------------------------------------




11

     11. This Agreement shall terminate and be of no further force or effect if
(i) the Merger as contemplated by the Merger Agreement shall not have been
consummated or (ii) the Merger Agreement shall have been amended or any
condition therein waived in a manner which is adverse to Sachs and treats SCM
and Spensyd differently than the other members of D&C or in a manner which is
materially adverse to Sachs (it being agreed and understood that (a) a decrease
in the aggregate consideration to be received by SCM and Spensyd or any of their
affiliates or permitted transferees in the Merger of $1,000,000 or greater and
(b) an extension of the Outside Date or any adverse change in the Note Documents
(as defined in the Merger Agreement) shall each be materially adverse to Sachs
and (c) any change in the terms of the Merger Agreement or related agreements
that results in Triarc and its affiliates being treated more favorably than SCM
and Spensyd than contemplated by the Merger Agreement and related agreements on
the date hereof), in the case of each of clauses (i) and (ii), on or prior to
the first to occur of the consummation of the Merger and the Outside Date (as
defined in the Merger Agreement). If this Agreement is terminated in accordance
with this paragraph 11, then notwithstanding anything to the contrary set forth
in Section 9.11(e)(iv) of the Operating Agreement, the 20 Business Day period
referred to therein shall be deemed to have commenced on the date of such
termination.

     12. (a) For good and valuable consideration received by the Deerfield
Triarc Capital Corp. (“Guarantor”), the receipt and sufficiency of which is
hereby acknowledged, Guarantor on behalf of itself and its successors and
assigns, hereby absolutely, unconditionally, and irrevocably guarantees to Sachs
and his affiliates, descendants, dependents, heirs, executors and administrators
and permitted assigns, as primary obligor and not merely as a surety, the full
and prompt payment, when due, of any and all amounts in respect of the Severance
Benefit and Pro Rata Bonus payable under paragraph 3 hereof (the “Obligation”).
The Obligation shall include, without limitation, all reasonable costs and
expenses (including reasonable attorneys’ fees and disbursements), if any,
incurred in enforcing Sachs’ rights under this paragraph 12 (the “Guaranty”),
but only to the extent that Sachs is successful in enforcing his rights under
this Guaranty. This is a guaranty of performance and payment and not of
collection. Notwithstanding any other provision of this Guaranty, the maximum
recovery from Guarantor which may be collected pursuant to the provisions of
this Guaranty shall in no event exceed in the aggregate an amount equal to the
total amounts in respect of the Severance Benefit and Pro Rata Bonus payable
under paragraph 3 hereof plus the expenses set forth in this paragraph 12.
Subject to the preceding sentence, the liability of Guarantor under this
Guaranty shall be absolute, unconditional and irrevocable, and nothing whatever
except actual full payment and performance to Sachs of the Obligation (and all
other debts, obligations and liabilities of Guarantor under this Guaranty) shall
operate to discharge Guarantor’s liability hereunder.

          (b) In connection with DFR’s obligations under Section 6.18 of the
Merger Agreement, the Board of Directors of DFR have granted Sachs an exemption
(the “Exemption”) under Buyer’s Charter (as such term is defined in the Merger
Agreement) from the “Stock Ownership Limit” contained in Buyer’s Charter. DFR
hereby agrees that (i) the representation letter, dated as of the date hereof
and attached as Annex IV hereto (the “Rep Letter”), from Sachs shall contain the
only representations,


--------------------------------------------------------------------------------




12

covenants and undertakings required from SCM, Spensyd or Sachs in connection
with the satisfaction of DFR’s obligations under Section 6.18 of the Merger
Agreement; and (ii) after the date hereof, the Exemption shall not be rescinded
or modified, except as provided in and consistent with the provisions of the Rep
Letter.

     13. If Triarc is required to make any indemnification payment under the
Merger Agreement in respect of the representation and warranty contained in
Section 4.5(b) of the Merger Agreement and the actual amount of the fees,
expenses and costs of Skadden, Arps, Slate, Meagher & Flom LLP included in the
Unpaid Expenses exceeds $250,000 (the portion in excess being the “Excess
Portion”), then Sachs promptly upon written request therefor from Triarc shall
reimburse Triarc in an amount equal to the lesser of (x) the Excess Portion
multiplied by the Sellers’ Representative Percentage and (y) the amount of the
indemnification payment so made by Triarc. In computing the amount of any
indemnification payment made by Triarc through the surrender of Notes and/or
Buyer Preferred Stock, the amount of the indemnification payment shall be
computed based on the values assigned thereto in Section 11.4(h) of the Merger
Agreement. Sachs shall be entitled to satisfy his reimbursement obligation under
this Section 13 either (x) in cash or (y) by delivery to Triarc of Notes and
shares of Buyer Preferred Stock in the same proportion, and valued using the
same values, as were used by Triarc to make such indemnification payment.

{signature page follows}

--------------------------------------------------------------------------------




Very truly yours,   DEERFIELD CAPITAL MANAGEMENT LLC        

By:

/s/ Luke D. Knecht Name: Luke D. Knecht Title: Chief Operating Officer    
DEERFIELD & COMPANY LLC        

By:

/s/ Luke D. Knecht Name: Luke D. Knecht Title: Chief Operating Officer    
Solely with respect to its obligations under paragraphs 5, 6, 8(c), 8(d) and
8(e):   TRIARC COMPANIES, INC.        

By:

/s/ Francis T. McCarron Name: Francis T. McCarron Title: Executive Vice
President     Solely with respect to its obligations under paragraphs 6(b) and
12:   DEERFIELD TRIARC CAPITAL CORP.        

By:

/s/ Peter H. Rothschild Name: Peter H. Rothschild Title: Intermin Chairman



--------------------------------------------------------------------------------




 

AGREED AND ACKNOWLEDGED

        /s/ Gregory H. Sachs GREGORY H. SACHS        

SACHS CAPITAL MANAGEMENT LLC

       

By:

/s/ Gregory H. Sachs Name: Gregory H. Sachs Title: Manager    

SPENSYD ASSET MANAGEMENT LLLP

By: Rosedon Capital Holdings, LLC Its: General Partner    

By:

/s/ Gregory H. Sachs Name: Gregory H. Sachs Title: Manager



--------------------------------------------------------------------------------




Annex I

Non-Hire and Non-Solicit Agreement

DEERFIELD & COMPANY LLC
6250 North River Road
Rosemont, Illinois 60018

December __, 2007

Gregory H. Sachs
1890 Robinwood Lane
Riverwoods, Illinois 60015

Sachs Capital Management LLC
Spensyd Asset Management LLLP
c/o Redleaf Management Company, LLC
8750 W. Bryn Mawr, Suite 620E
Chicago, Illinois 60631

Gentlemen:

     Reference is made to the Termination of Employment and Waiver of Put Rights
Letter (as amended, supplemented or otherwise modified from time to time, the
“Sachs Side Letter”), among Deerfield & Company LLC (“D&C”), Deerfield Capital
Management LLC (“Deerfield”) and Triarc Companies, Inc. (“Triarc”), on the one
hand, and Gregory H. Sachs (“Sachs”), Sachs Capital Management LLC (“SCM”) and
Spensyd Asset Management LLLP (“Spensyd”), on the other hand. Capitalized terms
used herein but not defined shall be used as defined in the Sachs Side Letter.

     As a further inducement to D&C, Deerfield and Triarc’s entry into the Sachs
Side Letter, each of Sachs, SCM and Spensyd hereby agrees that neither it nor
any of its affiliates shall, directly or indirectly, for a period of three years
following the Termination Date, induce, hire, employ, attempt to hire or employ
or solicit any person employed by D&C, Deerfield, DFR or Triarc or any of their
subsidiaries or any person who was employed by D&C, Deerfield, DFR or Triarc or
any of their subsidiaries during the 18 months preceding such hiring or
employment, attempted hiring or employment or solicitation (subject to any
applicable non-compete or similar arrangements listed on Annex A attached
hereto, excluding any such person whom D&C, Deerfield or DFR or any of their
subsidiaries has terminated and secretaries, drivers and persons holding similar
positions); provided, however, that the foregoing covenant shall not apply to
your current administrative assistant, Alan Levy or Thomas Kasza; provided,
further, that hirings or employment resulting from general newspaper
advertisements or similar public postings


--------------------------------------------------------------------------------




of employment shall not constitute a breach of the foregoing covenant provided
that such advertisements or postings are not directly targeted at the employees
of D&C, Deerfield or DFR or any of their subsidiaries.

     This letter agreement shall automatically terminate if the
non-solicitation/non-hire letter agreement, dated as of the date hereof, between
Deerfield Triarc Capital Corp. and Trian Fund Management, L.P. is terminated for
any reason or any material waivers are provided thereunder (it being
acknowledged and agreed that any waiver thereunder with respect to any person
employed by D&C, Deerfield, DFR or any of their subsidiaries and located in New
York, New York shall not be deemed to be a material waiver thereunder). Written
notice of any such termination or material waiver shall be provided to Sachs as
soon as is practicable following such occurrence, but no later than five (5)
business days thereafter.


--------------------------------------------------------------------------------




     Please indicate your agreement with the foregoing by executing a copy of
this letter and returning it to the undersigned, whereupon this letter (which
may be executed in counterparts) shall constitute, as of the date first written
above, a binding obligation of the parties hereto

Very truly yours,   DEERFIELD CAPITAL MANAGEMENT LLC        

By:

/s/ Luke D. Knecht Name: Luke D. Knecht Title: Chief Operating Officer    
DEERFIELD & COMPANY LLC        

By:

/s/ Luke D. Knecht Name: Luke D. Knecht Title: Chief Operating Officer        
TRIARC COMPANIES, INC.        

By:

/s/ Francis T. McCarron Name: Francis T. McCarron Title: Executive Vice
President



--------------------------------------------------------------------------------




Acknowledged and Agreed:

 

/s/ Gregory H. Sachs GREGORY H. SACHS        

SACHS CAPITAL MANAGEMENT LLC

       

By:

/s/ Gregory H. Sachs Name: Gregory H. Sachs Title: Manager    

SPENSYD ASSET MANAGEMENT LLLP

By: Rosedon Capital Holdings, LLC Its: General Partner    

By:

/s/ Gregory H. Sachs Name: Gregory H. Sachs Title: Manager



--------------------------------------------------------------------------------




Annex A

Non-Compete Arrangements

--------------------------------------------------------------------------------




Annex II

Existing Computer Equipment in
Greg Sachs’ Office as of December [ ], 2007

1.      4 monitors   2.      1 hard drive   3.      Related peripherals (mouse,
keyboard, etc.)  

--------------------------------------------------------------------------------




Annex III

Key Man Life Insurance Policies

Company/# Reg. Date Type Owner/Beneficiary Prudential         L4169138 8/19/2004
10 YT    Triarc Companies, Inc. Prudential         L4182007 10/13/2004 10 YT
   Triarc Companies, Inc.



--------------------------------------------------------------------------------